Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 1 of 14 Page ID #:10254


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL


 Case No.:          ML 18-02814 AB (FFMx)                         Date:   May 22, 2019
                    CV 18-04817 AB (FFMx)
                    CV 18-04190 AB (FFMx)
                    CV 17-06656 AB (FFMx)
                    CV 18-01912 AB (FFMx)


 Title:         In Re: Ford Motor Co. DPS6 Powershift Transmission Products Liability Lit.
                Mary Cannon v. Ford Motor Company
                Christi Brown v. Ford Motor Company
                Mark Pedante v. Ford Motor Company
                Yvonne Quintero et al. v. Ford Motor Company


 Present: The Honorable          ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                      N/A
                     Deputy Clerk                                   Court Reporter

       Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
                    None Appearing                                 None Appearing

 Proceedings: [In Chambers] ORDER GRANTING IN PART AND DENYING
              IN PART MOTIONS FOR JUDGMENT ON THE PLEADINGS

       Before the Court are the Motions for Judgment on the Pleadings that Ford filed in
the above-referenced member cases of the MDL In Re: Ford Motor Co. DPS6 Powershift
Transmission Products Liability Litigation. (“Motions” Dkt. Nos. 161, 162, 163). The
Plaintiffs filed oppositions, and Ford filed replies. The Court heard oral argument on
March 6, 2019. The Motions are GRANTED IN PART AND DENIED IN PART.




CV-90 (12/02)                           CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                  1
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 2 of 14 Page ID #:10255

    I.   BACKGROUND

      These cases are members of an MDL wherein Plaintiffs assert warranty and fraud
claims against Ford in connection with allegedly defective DPS6 PowerShift
transmissions installed in their Ford Fiesta and Ford Focus vehicles. Ford seeks judgment
on the pleadings against Canon and Brown, represented by the Consumer Law Group
(“CLR”), and against Pedante and Quintero, represented by the Knight Law Group
(“KLG”).

      The motion against the CLR plaintiffs Canon and Brown is the most
comprehensive. The motions against the KLG plaintiffs Pedante and Quintero purport to
incorporate arguments made in the motion against the CLR plaintiffs.1 Although the
motions present overlapping arguments, the Complaints are not identical so the analyses
diverge.

II.      LEGAL STANDARD2

       “After the pleadings are closed – but early enough to not delay trial – a party may
move for judgment on the pleadings.” Fed. R. Civ. Proc. 12(c). The standard for
assessing a Rule 12(c) motion for judgment on the pleadings is the same as the standard
for a Rule 12(b)(6) motion to dismiss. Enron Oil Trading & Trans. Co. v. Walbrook Ins.
Co., Ltd., 132 F.3d 526, 529 (9th Cir. 1997).

       To defeat a Rule 12(b)(6) motion to dismiss, the complaint must provide enough
factual detail to “give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
complaint must also be “plausible on its face,” that is, the “complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

1
  In theory, this could have increased efficiency, but in practice made it difficult for the
KLG Firm to respond. In addition, in some instances the CLR Firm simply relied on the
KLG firm’s work, and as a result sometimes failed to direct the Court to the allegations in
their clients’ Complaints that are responsive to the motions. All of this made adjudicating
these motions unnecessarily onerous. While the Court appreciates efforts at efficiency,
here those efforts backfired.
2
  All Plaintiffs cite the “no set of facts” standard of Conley v. Gibson, 355 U.S. 41, 45-46
(1957). The Court reminds counsel that that particular statement in Conley was “retired”
by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Although the extent to which
Twombly/Iqbal changed the pleading standard is open to debate, the “no set of facts”
formula was expressly retired because it was widely misunderstood and misapplied. It
should therefore no longer be cited as the operative standard.
CV-90 (12/02)                         CIVIL MINUTES - GENERAL                 Initials of Deputy Clerk CB

                                                2
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 3 of 14 Page ID #:10256

A plaintiff’s “factual allegations must be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555. “The plausibility standard is not akin to a
‘probability requirement,’ but it asks for more than a sheer possibility that a defendant
has acted unlawfully.” Id. Labels, conclusions, and “a formulaic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

       A court may dismiss a complaint under Rule 12(b)(6) based on the lack of a
cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal
theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). When
ruling on a Rule 12(b)(6) motion, “a judge must accept as true all of the factual
allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). But
a court is “not bound to accept as true a legal conclusion couched as a factual allegation.”
Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

       The court generally may not consider materials other than facts alleged in the
complaint and documents that are made a part of the complaint. Anderson v. Angelone,
86 F.3d 932, 934 (9th Cir. 1996). However, a court may consider other materials if (1)
the authenticity of the materials is not disputed and (2) the plaintiff has alleged the
existence of the materials in the complaint or the complaint “necessarily relies” on the
materials. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (citation
omitted). The court may also take judicial notice of undisputed facts that are contained in
extrinsic materials. Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988);
Lee, 250 F.3d at 689-90.

III.     DISCUSSION

    A. The Motions are GRANTED as to the Warranty Claims Asserted in Brown,
       Cannon, and Quintero.

       All plaintiffs assert claims under the Song-Beverly Act based on Ford’s alleged
breach of an express warranty. Ford’s moves to dismiss all of the warranty claims (except
Pedante’s implied warranty claim) on the ground that none of the complaints plead facts
to establish the breach of an express warranty.

        Under the Song-Beverly Act, if a manufacturer fails to repair a vehicle to conform
to its express warranties after a reasonable number of attempts, it must promptly replace
the vehicle or make restitution in the statutory amount. Cal. Civ. Code § 1793.2(d)(2);
Krotin v. Porsche Cars, 38 Cal.App.4th 294, 302-03 (1995). The phrase “a reasonable
number of attempts” requires that a vehicle be subject to more than one repair attempt in
order to qualify for relief: “‘Attempts’ is plural.” Silvio v. Ford Motor Co., 109
Cal.App.4th 1205, 1207 (2003). Hence, liability may be established by showing that a
vehicle has been subject to repair at least two times for not conforming to the warranty.

CV-90 (12/02)                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                              3
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 4 of 14 Page ID #:10257

Thus, to state any Song-Beverly claim based on breach of an express warranty, a plaintiff
must plead facts showing that there was an express warranty, that the vehicle did not
conform to the express warranty, and that the nonconformity was not remedied after at
least 2 repair attempts.

         1. All Plaintiffs Adequately Plead a Warranty

      Here, all Plaintiffs allege that the vehicles were covered by express warranties
whereby Ford “undertook to preserve or maintain the utility or performance of Plaintiff’s
vehicle or to provide compensation if there was a failure in such utility or performance.”
Pedante Compl. ¶ 8; see also, e.g., Brown Compl. ¶ 103.3

         2. Only Pedante Pleads a Nonconformity that was Not Remedied After At
            Least 2 Repair Attempts

       Pedante pleads facts sufficient to show that his vehicle did not conform to the
express warranty, and that the defect was not repaired after 2 repair attempts. He alleges
that the vehicle he purchased in March 2013 developed transmission defects (Compl. ¶
108), and facts that tend to support this allegation, including that the vehicle shuddered
when accelerating at slow speeds, that it made a grinding noise, and that it lost all power
while driving at highway speeds. Compl. ¶¶ 72, 74. Pedante also alleges that he presented
his vehicle for 3 repair attempts—in August 2014, July 2015, and August 2016. Compl.
¶¶ 72-74. Ford objects that these 3 repair attempts were for different problems and
therefore should not be added up to reach at least 2 repair attempts. But this argument is
not persuasive because it can be reasonably inferred from the allegations that these 3
repair attempts are related to the allegedly defective transmission.

       However, neither Brown, Cannon, nor Quintero adequately plead these elements.
Although they allege that their vehicles had defective transmissions, they plead no facts
specific to their experiences with their vehicles that could establish this conclusion.
Brown and Cannon plead that their vehicles “contained or developed” largely the same
laundry list of more than a dozen symptoms that presumably can be caused by a
transmission defect, but they do not allege which of these symptoms they actually
experienced. See, e.g., Brown Compl. ¶ 104. In Quintero, the section entitled “Plaintiffs’
Experiences” does not allege any facts establishing that their vehicle exhibited any of the
many problems generically mentioned in their Complaint, and fails to allege facts
establishing any repair attempts. The Quinteros point to their paragraph 144 as

3
  The Court sustains Plaintiffs’ objections to the “Warranty Guides” Ford appended to its
motions. Ford did not authenticate them and the Court cannot consider these extra-
Complaint materials without converting these motions into motions for summary
judgment.
CV-90 (12/02)                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                              4
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 5 of 14 Page ID #:10258

adequately pleading these facts; it reads, in relevant part, that the vehicle “had extremely
poor handling on all roads, as Plaintiffs’ drive was repeatedly interrupted by jerky shifts
and hesitation,” and that these symptoms “necessitated several repairs and repeated
reprogramming of the transmission control module—none of which were sufficient to
resolve the Transmission Defect.” Compl. ¶ 144. Strangely, while the Quinteros rely on
this paragraph to establish their warranty claim, it is not in any warranty section of their
Complaint, nor is it in their “Plaintiffs’ Experiences” section; rather, it is tucked within
the intentional misrepresentation claim. Also strangely, paragraph 144 appears nearly
verbatim in the Brown and Cannon Complaints, see e.g., Brown Compl. ¶ 130, so it is
difficult to read it as pleading facts specific to any plaintiff in particular. In context,
paragraph 144 reads as boilerplate. Thus, neither Brown nor Cannon nor Quintero plead
facts to show the symptoms their vehicles exhibited, that they presented their vehicles for
at least 2 repair attempts, and that the nonconformities were not remedied. The lack of
facts specific to these plaintiffs’ vehicles also defeats their claims for breach of the
implied warranty of merchantability because there are no facts establishing that these
vehicles were not “‘fit for [their] ordinary purpose for which such goods are used . . .’”
Isip v. Mercedes-Benz USA, LLC, 155 Cal.App.4th 19, 24 (2007) (citing Cal. Civ. Code,
§ 1791.1(a)).

   The Motion as to the warranty claims are therefore DENIED as to Pedante, and
GRANTED as to Brown, Cannon, and Quintero

    B. The Motions Are GRANTED in Part and DENIED in Part as to the Fraud
       Claims.

       The parties assert three kinds of fraud claims: (1) fraudulent inducement –
intentional misrepresentation; (2) fraudulent inducement – negligent misrepresentation
(KLG plaintiffs only); and (3) fraudulent inducement – by omission or concealment.4
Ford attacks the fraud claims on numerous grounds. The parties do not distinguish
between the intentional misrepresentation and negligent misrepresentation claims, so the
Court will likewise discuss them together.

4
  From the Complaints alone it is not clear that the omission/concealment claims are
solely for fraudulent inducement. However, the Pedante and Quintero oppositions
characterize all of their fraud claims as fraudulent omission claims: “All of Plaintiff’s
fraud claims arise from Ford’s misconduct in fraudulently inducing him [them] to enter
into the Retail Installment Sales Contract on the day of the sale.” Pedante Opp’n (Dkt.
No. 170) 18:5-7; Quintero Opp’n (Dkt. No. 171) 20:19-21. For their part, Cannon and
Brown defer entirely to the Pedante and Quintero oppositions on the issues to which this
question pertains, thereby indicating that their omission/concealment claims are solely for
fraud in the inducement. Accordingly, the Court construes all of the fraud claims herein
as being for fraudulent inducement.
CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                              5
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 6 of 14 Page ID #:10259

         1. Misrepresentation Claims

        The elements of intentional misrepresentation are: “(a) misrepresentation; (b)
knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d)
justifiable reliance; and (e) resulting damage.” CACI 1900; Engalla v. Permanente
Medical Group, Inc., 15 Cal. 4th 951, 974 (1997). “[F]alse representations made
recklessly and without regard for their truth in order to induce action by another are the
equivalent of misrepresentations knowingly and intentionally uttered.” Id. In federal
court, “[in] alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “Rule 9(b) requires
a plaintiff averring fraud to plead the ‘who, what, when, where, and how’ of the
alleged misconduct.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir.
2003).

      The plaintiffs allege that Ford engaged in two kinds of misrepresentations and/or
omissions: (1) that Ford advertised the DPS6 transmission as an “automatic
transmission,” but it was really an “automated manual transmission,” and (2) that Ford
represented that the vehicles would perform in a certain way, but defects in the DPS6
transmission caused a laundry list of performance issues inconsistent with Ford’s
representations.

                a) The Motions are DENIED as to the Alleged “Automatic
                   Transmission” Misrepresentation.

        Regarding the misrepresentation claims insofar as they are based on Ford’s
statement that the DPS6 transmission was an “automatic transmission,” Ford concedes
that it is reasonable to infer that this representation was made to Plaintiffs at some point
before they purchased the vehicles. Indeed, the Complaints explain Plaintiffs’ theory for
why the DPS6 transmission is not an automatic transmission. See, e.g., Brown Compl. ¶¶
13-20; Pedante Compl. ¶¶ 12-19. Pointing to dictionary definitions of “automatic
transmission,” Ford argues that its statement was not a misrepresentation because the
DPS6 transmission is an automatic transmission. But this argument goes beyond the
adequacy of the pleadings and instead asks the Court to find an allegation therein untrue.
This is obviously beyond the scope of a motion for judgment on the pleadings. Ford
presents no other reasons why the fraud claims based on the “automatic transmission”
representation are insufficient, so the Court denies the motions as to this part of the
misrepresentation claims.




CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                              6
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 7 of 14 Page ID #:10260



                b) The Motions are GRANTED as to the Alleged Performance
                   Misrepresentations.

       Ford contends that none of the plaintiffs adequately plead the specifics of any
misrepresentation regarding the vehicles’ performance, including its content, who made
it, when, and where, as required by Rule 9(b).

       The Court finds that Plaintiffs have not adequately pled their misrepresentation
claims insofar as they are based Ford’s representations about how the vehicles would
perform. The CLR Firm does not point to any particular allegations in the Brown and
Cannon Complaints identifying such misrepresentations made to these plaintiffs, or the
corresponding who, what, when, where, etc., required by Rule 9(b), and the Court will
not search for them. Instead, in a tacit concession that the Brown and Cannon complaints
cannot satisfy Rule 9(b), the CLR Firm urges the Court to disregard Rule 9(b).5 See
Cannon/Brown Opp’n 10:4-25. The Court cannot do this. The burden is on the plaintiffs
to satisfy the applicable pleading standards, and the Court will not improperly grant them
exceptions to those standards.

       Nor do the Quintero and Pedante Complaints adequately plead their
misrepresentation claims related to the vehicles’ performance. First, the Complaints fail
to allege what statements these Plaintiffs relied upon. The Complaints state that these
plaintiffs reviewed “marketing materials” and “viewed television commercials and/or
heard radio commercials about the qualities of the” vehicles. Quintero Compl. ¶¶ 71, 72;
Pedante Compl. ¶ 71. But none of these paragraphs allege the performance-related
statements within these “marketing materials” or commercials that these Plaintiffs relied
upon. These Complaints also allege that “Ford continued to represent to the public that
the PowerShift Transmission offered ‘great handling on all roads,’ and ‘the performance
of a manual,’ and [‘] [sic] seamless gear changes for amazing responsiveness,’ a wildly
different picture from the reality. Ford made the statements in its marketing brochures...”
Quintero Compl. ¶ 146; Pedante Compl. ¶148. But these are general allegations; the
Complaints do not allege that these Plaintiffs saw these representations in these
brochures. The oppositions gloss over this omission, stating that the Plaintiffs reviewed
that brochure, but they point to no such allegation in the Complaint. Absent such
allegations specifying the statements they personally relied upon, these Plaintiffs have not
pled a misrepresentation that they relied upon. If the Quintero and Pedante plaintiffs
actually saw and relied on those particular representations in particular brochures, they
must allege that, as Rule 9(b) requires.

5
  That the CLR Firm filed numerous extra-Complaint documents to show fraud also
suggests that the Complaints are inadequate: why file such materials if you can instead
point to allegations in the actual Complaints, as the legal standard requires?
CV-90 (12/02)                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                              7
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 8 of 14 Page ID #:10261


       Ford also argues that the statements recited in the Complaints are non-actionable
puffery, but given the Plaintiffs’ failure to identify the misrepresentations they actually
relied upon, the Court will not decide that question at this time. But, assuming arguendo
that the statements above are what Quintero and Pedante relied upon and are not puffery,
the Quintero and Pedante Plaintiffs’ allegations regarding how their vehicles performed
do not establish that these statements were false. The Pedante Complaint, which is the
most detailed, alleges in its “Plaintiffs’ Experience” section three repairs over more than
4 years (from purchase of the vehicle in March 2013 through his filing the Complaint in
August 2017), and only 2 of those instances involved the vehicle not performing
properly. That the vehicle experienced problematic performance twice in 4 years does not
render false a claim that it offered “great handling on all roads,” “the performance of a
manual,” and “seamless gear changes for amazing responsiveness.” Given that these
representations pertain to the vehicles’ overall performance, the Complaints should at
least allege facts establishing how these vehicles performed overall rather than just how
they performed prior to repair attempts for what might just as plausibly be isolated issues.

      The Court therefore GRANTS the motions as to the misrepresentation claims
based on Ford’s alleged statements regarding the vehicles’ performance.

    C. The Motions are GRANTED as to the Fraudulent Omission Claims.

       A claim for fraud based on concealment or omission requires that: (1) the
defendant must have concealed or suppressed a material fact; (2) the defendant must have
been under a duty to disclose the fact to the plaintiff; (3) the defendant must have
intentionally concealed or suppressed the fact with intent to defraud the plaintiff; (4) the
plaintiff must have been unaware of the fact and would have acted otherwise if he had
known of the concealed or suppressed fact; and (5) as a result of the concealment or
suppression of the fact, the plaintiff sustained damage. Boschma v. Home Loan Center,
Inc.,198 Cal.App.4th 230, 248 (2011).

      Here, Ford argues (1) that it had no duty to disclose because there was no
transaction between itself and the Plaintiffs; (2) that the fraudulent omission claim is
barred by the economic loss doctrine; and (3) that the allegations do not satisfy Rule 9(b).

         1. The Pedante and Quintero Complaints Plead Facts Adequate to Establish A
            Duty to Disclose.

       First, the Complaints support a determination that Ford had a duty to disclose. A
duty to disclose exists when (1) the defendant is in a fiduciary relationship with the
plaintiff; (2) the defendant has exclusive knowledge of material facts not known to the
plaintiff; (3) the defendant actively conceals material facts from the plaintiff; or (4) the

CV-90 (12/02)                        CIVIL MINUTES - GENERAL                Initials of Deputy Clerk CB

                                               8
Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 9 of 14 Page ID #:10262

defendant makes partial representations but also omits some material facts. Heliotis v.
Schuman, 181 Cal.App.3d 646, 651 (1986); LiMandri v. Judkins, 52 Cal.App.4th 326,
336 (1997). Ford argues, based on Bigler-Engler v. Breg, Inc., 7 Cal.App.5th 276 (2017),
review denied (Mar. 29, 2017), that the above 4 circumstances that can give rise to a duty
to disclose exist only where there is a direct transactional relationship between the
plaintiff and defendant. Here, Ford argues, that threshold is not satisfied because there
was no transactional relationship between Plaintiffs and Ford. In particular, the Plaintiffs
had relationships not with Ford but with the dealerships from whom they purchased their
Ford vehicles.

                a. The Pedante and Quintero Complaints Plead Facts Sufficient to
                   Establish the Threshold Relationship.

       In Bigler-Engler, a patient sued her doctor, his medical group, and a medical
device manufacturer, among others, for numerous tort claims, including fraudulent
concealment arising out of injuries sustained from a cold therapy device. The Court of
Appeal reversed the jury’s verdict on fraudulent concealment against the manufacturer on
the ground that the manufacturer did not owe the patient any duty to disclose because
there was no direct relationship between them. Specifically, the patient obtained the
device from the medical group and there was no transactional relationship between the
patient and the manufacturer. Id. at 312. The Court reviewed California precedent to
conclude that all of the four situations that can give rise to a duty to disclose are based
upon a “transaction [that] must necessarily arise from direct dealings between the
plaintiff and the defendant; it cannot arise between the defendant and the public at large.”
Bigler-Engler, 7 Cal.App.5th at 312. Even where the defendant has volunteered
information, it does not have a further obligation to correct half-truths where no sufficient
relationship or transaction exists. Id. at 312. Simply speaking does not give rise to a duty
to disclose. Id. However, as relevant here, the Bigler-Engler court noted that the
manufacturer was not involved “in any way” with the patient, and that there was no
evidence that the manufacturer “directly advertised its products to consumers such as” the
patient. Id. at 314.

       Here, the Quintero and Pedante Complaints allege that Ford directly markets is
vehicles to consumers and communicates with consumers through the authorized
dealerships from whom Plaintiffs did purchase their vehicles. See, e.g., Pedante Compl.
¶¶ 70-71. Although these allegations are thin, the Court finds that they plausibly
establish, at this stage, a sufficient threshold relationship from which a duty can arise.
The CLR Firm purports to incorporate by reference the legal arguments the KLG Firm
makes, but it failed to direct the Court to the specific allegations in the Brown and
Cannon Complaints that can establish this relationship. This is insufficient. Therefore the
Court finds that the Brown and Cannon Complaints do not plead facts sufficient to
establish this threshold relationship with Ford.

CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                              9
    Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 10 of 14 Page ID
                                    #:10263
                b. The Complaints Plausibly Plead A Duty to Disclose Arising At Least
                   From Ford’s Allegedly Exclusive Knowledge of Material Facts Not
                   Known to Plaintiffs.

       As for which specific circumstance gives rise to a duty, the Complaints establish
that Ford had exclusive knowledge of material facts not known to the plaintiff. Courts
have held that “superior” knowledge satisfies this standard. See, e.g., Falk v. Gen. Motors
Corp., 496 F. Supp. 2d 1088, 1096 (N.D. Cal. 2007) (finding duty where GM was in a
superior position to know that its speedometers might fail based on the record of
complaints it received, compared with consumers who only learn of the defect by
experiencing it first-hard); see also In re Toyota Motor Corp. Unintended Acceleration
Mktg., Sales Practices, & Prod. Liab. Litig., 754 F. Supp. 2d 1145, 1192 (C.D. Cal. 2010)
(finding duty to disclose where “[w]hile Toyota shared some information regarding SUA
with NHTSA and eventually with consumers, Toyota remained in a superior position of
knowledge.”). Here, the Plaintiffs allege facts showing that Ford had superior knowledge
of the alleged defect before they bought their vehicles based at least on pre-release
testing, consumer complaints, data available from dealers, and Ford’s experience with a
similar transmission in vehicles released in Europe and Australia, for example. See, e.g.,
Brown Compl. ¶¶ 44-51, Pedante Compl. ¶¶ 57-68. This is sufficient to create a duty to
disclose, assuming the threshold relationship is established.

         2. The Economic Loss Rule Does Not Bar the Fraudulent Omission Claims.

       Ford also argues that the fraudulent omission claims are barred by the economic
loss rule. “[T]he economic loss rule provides [that] where a purchaser’s expectations in a
sale are frustrated because the product he bought is not working properly, his remedy
is said to be in contract alone, for he has suffered only ‘economic’ losses.” Robinson
Helicopter Co. v. Dana Corp., 34 Cal.4th 979, 988 (2004) (internal quotation
omitted). Accordingly, a plaintiff cannot assert tort claims based on a product not
performing as promised—which is simply an economic loss recoverable in a contract
action. The purpose of this rule is to “prevent[] the law of contract and the law of tort
from dissolving into the other.” Id. (internal quotation omitted).

      Ford acknowledges that Robinson and its predecessor cases hold that fraudulent
inducement claims based on misrepresentations are not subject to the economic loss
doctrine, so Ford does not on that basis seek judgment on the fraudulent
misrepresentation claims. However, Ford argues that fraudulent inducement claims based
on omissions should be subject to the economic loss doctrine. The Court finds insufficient
support in the California cases Ford cites for its distinction between fraudulent
inducement by misrepresentation and fraudulent inducement by omission, and therefore
declines to apply the economic loss rule to the omission claims at this stage.


CV-90 (12/02)                       CIVIL MINUTES - GENERAL             Initials of Deputy Clerk CB

                                              10
    Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 11 of 14 Page ID
                                    #:10264
         3. The Complaints Fail to Plead the Alleged Omission(s) with Particularity.

       Ford argues that the fraudulent omission claim is not pled with particularity
sufficient to satisfy Rule 9(b). Kearns v. Ford Motor Co., 567 F.3d 1120, 1126–27 (9th
Cir. 2009) (fraudulent omission claims are subject to Rule 9(b)). The Court agrees.

      “To plead the existence of an omission sufficient to support a fraudulent
concealment claim, a plaintiff ‘must describe the content of the omission and where the
omitted information should or could have been revealed.’” Tapia v. Davol, Inc., 116 F.
Supp. 3d 1149, 1163 (S.D. Cal. 2015) (citation omitted).

       Most importantly, the Complaints fail to allege exactly what the omission is. While
Plaintiffs describe a laundry list of ways in which their vehicles’ performance is subpar,
they tie all of these problems to a “defect” in the DPS6 transmission that they allege Ford
should have disclosed. However, while Plaintiffs describe the alleged defect’s effects on
their vehicles, nowhere do they describe what exactly the defect is. For example, the
Pedante Complaint defines “the ‘Transmission Defect’ ” as follows: the DPS6
transmission “is defective in design and/or manufacture in that, among other problems,
the transmission consistently slips, bucks, kicks, jerks, harshly engages, has premature
internal wear, sudden acceleration, delay in downshifts, delayed acceleration, difficulty
stopping the vehicle, and, eventually, premature transmission failure.” Pedante Compl. ¶
21. This merely describes performance problems with the vehicle and does not amount to
identifying the defect that Ford failed allegedly to disclose. It is therefore insufficient.
Accord Callaghan v. BMW of N. Am., LLC, No. 13-CV-04794-JD, 2014 WL 6629254, at
*3 (N.D. Cal. Nov. 21, 2014) (fraudulent omission claim insufficiently pled where it
asserted an unavoidable defect, but alleged only that the transmissions are prone to
premature failure without alleging what the defect is); see also McQueen v. BMW of N.
Am., LLC, No. CIV.A. 12-6674 SRC, 2013 WL 4607353, at *7 (D.N.J. Aug. 29, 2013)
(“Throughout her Complaint, Plaintiff merely identifies the effects of the alleged defect:
namely that the Vehicle shifts into neutral contrary to operator command. There is no
identification as to what precisely the defect is, other than a conclusory allegation that the
transmission system is defective.”).

      One problem with the Complaints is that Plaintiffs muddle their assertion that the
DPS6 transmission is not automatic, with their assertion that the DPS6 transmission is
defective. As the Court understands it, these are 2 different issues. The first issue –
whether the DPS6 is actually automatic—is relevant only to Plaintiff’s claim that Ford
affirmatively misrepresented that the transmission was automatic. Whether the DPS6 is
automatic is a technical question that turns on the differences between an automatic
transmission and a manual transmission, but does not seem to turn on the vehicle having
performance problems of the sort listed in the Complaints. The second issue—whether
the DPS6 transmission is defective—goes to whether Ford fraudulently concealed or

CV-90 (12/02)                       CIVIL MINUTES - GENERAL                Initials of Deputy Clerk CB

                                              11
    Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 12 of 14 Page ID
                                    #:10265
omitted a defect. Whether the DPS6 transmission is defective turns on how it performs
relative to certain legally-cognizable expectations, but does not turn on the technical
question of whether Ford accurately characterized the DPS6 transmission as automatic.
Thus, Plaintiffs’ well-pled allegation that the DPS6 transmission is not automatic, is not
also an allegation that the DPS6 transmission is defective.

       The Court rejects certain of Ford’s other arguments. For example, Ford argues that
Plaintiffs fail to allege that the defect in issue creates am unreasonable safety hazard, as
required in Wilson v. Hewlett-Packard Co., 668 F.3d 1136 (9th Cir. 2012). But the Ninth
Circuit has since acknowledged that recent California cases hold that a safety hazard
nexus is not required where the alleged defect goes to the central function of the product.
See Hodsdon v. Mars, Inc., 891 F.3d 857, 862 (9th Cir. 2018 (recognizing that Collins v.
eMachines, Inc., 202 Cal.App.4th 249 (2011) and Rutledge v. Hewlett-Packard Co., 238
Cal.App.4th 1164 (2015), contrary to Wilson, suggest that omission claim does not
require safety hazard nexus where the alleged undisclosed defect goes to the product’s
central function). Accordingly, Ford’s complaint that Plaintiffs don’t allege facts showing
that the defect is a safety hazard is immaterial. Ford also appears to argue that because its
warranties acknowledge the possibility of defects and oblige Ford to repair them or
replace the vehicle, they render the defects immaterial. This argument is not convincing.
Such warranties simply allocate to Ford certain risks associated with defective products;
they don’t mean that the defect itself is immaterial to a consumer. Finally, Ford also
appears to argue that a reasonable consumer cannot reasonably be deceived by a
manufacturer’s failure to disclose a defect that does not require a recall under the
National Highway Traffic Safety Act. This argument is unpersuasive for several reasons,
including that Ford has not supported it with substantial legal authority, and it turns in
part on the argument that the only undisclosed defects that are actionable as fraudulent
omissions are those that pose safety hazards—a position California courts have called
into question if not rejected, as discussed in Hodsdon, supra.

       The Court believes it has addressed all of Ford’s Rule 9(b) challenges to the
fraudulent omissions claim. However, given that Plaintiffs failed to adequately plead the
content of Ford’s alleged omission, other derivative allegations may be inadequate. To
minimize future motion work, Plaintiffs would be well-served by thoroughly reviewing
their Complaints and shoring up any allegations that arguably fall short of Rule 9(b).

IV.      CONCLUSION

         For the foregoing reasons, the Motions for Judgment on the Pleadings are:

      • GRANTED as to the Warranty Claims asserted in Brown, Cannon, and Quintero.

      • GRANTED as to the Fraudulent Misrepresentation Claims based on Ford’s

CV-90 (12/02)                        CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                               12
    Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 13 of 14 Page ID
                                    #:10266
         Alleged Performance Misrepresentations, asserted in all 4 cases.

    • GRANTED as to the Fraudulent Omission Claims, asserted in all 4 cases.

    • DENIED as to the Warranty Claims asserted in Pedante.

    • DENIED as to the Fraudulent Misrepresentation Claims Based on Ford’s
      “Automatic Transmission” Representation, asserted in all 4 cases.

      Given that Ford Answered the Complaints and did not previously challenge their
adequacy, the Court finds good cause for granting Plaintiffs leave to amend. Plaintiffs
have 21 days from the issuance of this order to file their First Amended Complaints.
Any Complaints or claims not amended by that date will be deemed dismissed with
prejudice.

       To streamline the Court’s review of complaints in the future, and given that the
Complaints filed by the CLR and KLG firms are similar in many respects and nearly
verbatim in parts, and that many of the allegations are universal as to all Plaintiffs, the
Court believes these firms should use best efforts to craft a uniform Complaint template,
so that their complaints filed now and in the future will vary only in the allegations
particular to each plaintiff. Furthermore, the operative allegations particular to each
plaintiff should be contained within the same section and in the same numbered
paragraphs. For example, in the Pedante Complaint, the section entitled “PLAINTIFF’S
EXPERIENCES,” p. 13, should contain all of the allegations stating Pedante’s experience
with his vehicle; such allegations should not be tucked away in various other sections of
the Complaint, although they may be repeated elsewhere if necessary. And, in Pedante,
for example, the PLAINTFF’S EXPERIENCE section consists of paragraphs 69-74.
Likewise, when a new Complaint is filed in Quintero, Brown, Cannon, and in other cases
going forward, they too should have a “PLAINTIFF’S EXPERIENCES” section, that
includes paragraphs numbered 69-74. If counsel anticipates that some plaintiffs may need
10 paragraphs to allege their experiences, then this section should always consist of
paragraphs 69-78, with unused paragraphs in other complaints marked
“PLACEHOLDER” or “INTENTIONALLY LEFT BLANK.” The point is to make the
Complaints as uniform as possible both in their content and format, thus avoiding trivial
differences so that the Court can more easily evaluate them in the future.

       The Court also believes that, while the Complaints are missing certain key
allegations, some of the Complaints are disorganized and some matters are overpled. For
example, the Brown Complaint has a section entitled “The PowerShift Transmission
Defect,” but it includes numerous other allegations (especially concerning Ford’s
knowledge) that should be in another section. Ideally, the Complaints should be
streamlined and reorganized; but failing that, if they are made uniform, this would reduce

CV-90 (12/02)                        CIVIL MINUTES - GENERAL                Initials of Deputy Clerk CB

                                               13
    Case 2:18-ml-02814-AB-PVC Document 301 Filed 05/22/19 Page 14 of 14 Page ID
                                    #:10267
the burden of reviewing them. And while the Plaintiffs are given leave to amend, the
Court reminds them that Rule 8 requires “a short and plain statement of the claim . . .” As
such, extraneous allegations, excessive “Formatting for Emphasis,” and supporting
evidence are neither necessary not appropriate. Finally, the face page of each Complaint
should list the claims alleged, as on the Pedante Complaint.

         IT IS SO ORDERED.




CV-90 (12/02)                      CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                             14
